Title: To John Adams from Henry Knox, 12 November 1795
From: Knox, Henry
To: Adams, John



sir
Boston 12th Novr 1795.

This letter will be delivered to you by Capt. Roberts of New-Hampshire. He is a Candidate for the vacancy in the Navy occasioned by the death of Capt. Barry Every information respecting the Gentlemen indicates his entire suitableness for the Office he requests.  Upon this ground I have the honor of introducing him to your acquaintance with the assurance that you will be pleased to give that Countenance to his claim which your own judgement may dictate, and his merits, may deserve
I have the honor to be / sir with perfect respect / Your Most Obedient Servt

H Knox